Citation Nr: 0534192	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  00-25 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 19, 
1989, for the grant of service connection for heart disease 
to include aortic regurgitation and aortic valve prosthesis.



REPRESENTATION

Veteran represented by:	Marshall O. Potter, Jr., 
Attorney at Law 



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 





INTRODUCTION

The veteran served on active duty from January 15, 1951, to 
February 16, 1951.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a May 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), assigning an 
effective date of April 1, 1989, for the grant of service 
connection for heart disease to include aortic regurgitation 
and aortic value prosthesis, implementing a February 1997 
Board decision, granting service connection for heart 
disease.  After the veteran filed a notice of disagreement 
with the effective date, initiating the appeal process, the 
RO amended the effective date to January 19, 1989 (January 
1998 rating decision).  The veteran then perfected the appeal 
of the issue. 

On initial appellate review of the effective-date claim, the 
Board, in an October 2001 decision, denied an effective date 
earlier than January 19, 1989, for the grant of service 
connection for heart disease.  The veteran, through counsel, 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 2003 
decision, the Court vacated the Board's decision and remanded 
the matter for readjudication.  After the veteran was 
afforded the opportunity to submit additional argument and 
evidence, the veteran through counsel submitted further 
argument, but not evidence in June 2004. 

In September 2004, the Board without further evidentiary 
development promulgated a new decision on the effective-date 
claim.  The Board held that there was no pending claim of 
service connection for heart disease prior to January 19, 
1989.  
In June 2005, the veteran through counsel and the Secretary 
of VA through counsel filed a joint motion to vacate and 
remand the September 2004 Board decision on grounds that the 
Board failed to provide adequate reasons and bases for its 
determination that the veteran's October 1951 affidavit did 
not constitute an informal claim of service connection for 
endocarditis.  In June 2005, the Court granted the joint 
motion, vacated the Board's decision, and remanded the case 
for readjudication consistent with the joint motion. 

In June 2005, the Board afforded the veteran through counsel 
the opportunity to submit additional argument and evidence.  
In September 2005, counsel responded with additional argument 
and a copy of VA's Schedule for Rating Disabilities from 
1950, pertaining to the separate criteria for rating 
rheumatic heart disease and endocarditis.  


FINDINGS OF FACT

1.  In March 1952, the Board denied service connection for 
heart disease to include rheumatic valvulitis, as a condition 
which pre-existed service, but was not aggravated by service.  

2.  There is no unadjudicated claim of service connection for 
heart disease to include endocarditis, formal or informal, 
prior to January 19, 1989, the date of VA hospital admission 
for treatment of a heart condition. 

3.  In February 1989, within one year of the January 1989 VA 
hospital admission, the RO received an application from the 
veteran to reopen the claim of service connection for heart 
disease based on additional medical evidence. 


CONCLUSION OF LAW

An effective date earlier than January 19, 1989, for the 
grant of service connection for a heart disease is not 
warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(r) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters

As noted above, in June 2005 the Board afforded the veteran 
through counsel the opportunity to submit additional argument 
and evidence.  In September 2005, counsel responded with 
additional argument and a copy of VA's Schedule for Rating 
Disabilities from 1950, pertaining to the separate criteria 
for rating rheumatic heart disease and endocarditis.  Initial 
consideration of the evidence by the RO was not waived and 
counsel requested that the claim be remanded to the RO. 

Before proceeding with the merits of the claim, the Board 
will address two procedural due process issues: one, the 
request to remand the case to the RO; and, two, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA). 

Request to remand the case to the RO 

In June 2005, counsel timely submitted a copy of VA's 
Schedule for Rating Disabilities (Schedule) from 1950, 
pertaining to the separate criteria for rating rheumatic 
heart disease and endocarditis, but initial consideration of 
the evidence by the RO was not waived, and counsel then moved 
that the Board remand the claim to the RO. 

Under 38 C.F.R. § 20.1304(a), (c) (2005), any pertinent 
evidence timely submitted to the Board by the appellant or 
his representative, which is accepted by the Board, must be 
referred to the agency of original jurisdiction (RO) for 
review, unless the procedural right is waived by the 
appellant or his representative.  Evidence is not pertinent 
if it does not relate to or have a bearing on the appellate 
issue.

Generally, a regulation is cited as legal authority to 
support a conclusion of law based on findings of fact, to 
this extent, the copy of the 1950 VA's Schedule is not 
evidence.  Here, counsel cites the Schedule, not as legal 
authority, but as evidence to establish the fact that 
rheumatic heart disease and endocarditis are separate disease 
entities.  To this extent, the Board considers the Schedule 
evidence.  The remaining question is whether the evidence has 
a bearing on the issue on appeal. 

The issue on appeal is an earlier effective date for the 
grant of service connection for heart disease.  The veteran 
argues that he had two separate claims for service connection 
in 1951, one, which was adjudicated as rheumatic heart 
disease, and one for endocarditis, which was raised in the 
veteran's affidavit in October 1951, which was not 
adjudicated and remained pending.  The question on appeal is 
whether the October 1951 affidavit constituted a separate 
claim of service connection for endocarditis.  The record 
shows that both rheumatic heart disease and endocarditis were 
factually established by competent medical evidence in 1951.  
That both were rated separately in VA's Schedule is 
cumulative evidence that supports facts established by 
already existing evidence, which does not need further 
support.  For this reason, the Schedule does not bear on the 
issue of an earlier effective date in the context of whether 
the October 1951 affidavit constituted a claim for service 
connection for endocarditis.  Additionally, the Board points 
out that the 1950 rating schedule is not new evidence, as it 
was in effect and before the Board at the time of the prior 
decision in September 2004.  Accordingly, the request to 
remand to the RO is denied.  See 38 C.F.R. § 20.3(l) (2005).  


Duty to notify and assist

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  The Court also made it 
clear that where, as here, notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Pelegrini at 120; VAOPGCPREC 7-2004.  
The Court also stated that on remand from the Court an 
appellant does have the right to VCAA content-complying 
notice and proper subsequent VA process.  Pelegrini at 120. 

As alluded to above, the initial rating decision occurred in 
1997 before the enactment of the VCAA in November 2000.  

The record shows that in March 2001 the RO notified the 
veteran and his counsel of the VCAA by letter.  In May and 
June 2001, the veteran's counsel acknowledged receipt of the 
notice, but correctly pointed out that the VCAA notice did 
not specifically cover the effective-date issue as to the 
evidence needed to substantiate the claim.  Counsel did state 
that there was no further development to be done to comply 
with the VCAA.  In the June 2005 joint motion, neither 
counsel for the veteran nor counsel for the Secretary raised 
the issue of VCAA compliance. 

In light of counsel's statements, which were clearly stated, 
informed, and voluntary, the Board finds that the veteran has 
waived further VCAA compliance.  Janssen v. Principi, 15 Vet. 
App. 370, 373-75 (2001) (per curiam) (Appellant represented 
by counsel may expressly waive consideration on appeal of 
VCAA duty to assist and notice rights.).  

Alternatively, although counsel demonstrated error in the 
VCAA notice as to the evidence needed to substantiate the 
claim, the error was not prejudicial because the error did 
not affect the essential fairness of the adjudication for the 
following reasons.  Mayfield v. Nicholson, 19 Vet. App. 103, 
116 (2005). 

The defect in the notice was cured by actual knowledge on the 
part of appellant's counsel as to the type of missing 
evidence needed to substantiate the claim, namely, evidence 
of a claim of service connection for heart disease that had 
not been finally adjudicated and was pending before January 
19, 1989, and which had not been subsumed by the Board's 
decision in March 1952, denying service connection for heart 
disease to include rheumatic valvulitis.  

Even before the issuance of the statement of the case, 
counsel argued that the veteran had an unadjudicated claim of 
service connection for heart disease, specifically, 
endocarditis, as of October 1951, which had not been 
considered by either the RO or Board, and that the date of 
service connection should be the day following separation 
from service because the claim was filed within one year 
after separation from service (February 2000 argument).  
After the issuance of the statement of the case, counsel 
presented essentially the same argument and cited the 
pertinent effective-date provisions of 38 C.F.R. § 3.400 and 
of an informal claim, 38 C.F.R. § 3.155 (formerly 38 C.F.R. § 
3.27 (1951)) (appellant's brief, June 2002; appellant's 
revised brief, July 2002; appellant's response to appellee's 
brief, October 2002; counsel argument, June 2004; joint 
motion, June 2005; and, counsel argument, September 2005).  

In this case, appellant's counsel argued that the missing 
evidence needed to substantiate the claim was already of 
record and consisted of the veteran's October 1951 affidavit.  
At this stage of the appeal, with the demonstration of actual 
knowledge of the missing evidence needed to substantiate the 
claim and as the veteran has had the opportunity to 
participate effectively in the processing of his claim, that 
is, the opportunity to submit evidence or argument on the 
claim, which he did, and the opportunity to address the issue 
at a hearing before the Board, which he declined (December 
2000 substantive appeal), the purpose of the VCAA notice was 
not frustrated and the veteran was not prejudiced by the 
defect in the VCAA notice, pertaining to the type of missing 
evidence needed to substantiate the claim. Mayfield supra at 
121. 

As to the other elements of the VCAA notice about who should 
provide what information and evidence, and the provision of 
38 C.F.R. § 3.159, pertaining to the request that the 
claimant provide any evidence in his possession that pertains 
to the claim, any defect or lack of notice in the March 2001 
VCAA notice or the statement of the case as to these elements 
was not prejudicial for the following reasons.   
Any defect or lack of notice did not preclude the veteran 
from effectively participating in the processing of the claim 
as it is not shown that he failed to submit evidence because 
he was not advised to do so or that VA failed to obtain 
evidence that VA should have obtained.  The record does show 
that the veteran did submit additional evidence and counsel 
has stated that there was no further duty to assist in this 
case (September 2005 argument).  In addition, there is no 
showing that the veteran identified other evidence or had 
pertinent evidence in his possession supportive of the claim, 
not previously submitted, that should be considered by VA. 
Mayfield supra at 122-23. 

Finally, the timing of the notice, after the initial 
adjudication, was also nonprejudicial because the timing did 
not affect the essential fairness of the adjudication.  As 
explained above, the veteran had the opportunity to 
participate effectively in the processing of his claim, that 
is, the opportunity to submit evidence or argument on the 
claim, which he did, and the opportunity to address the issue 
at a hearing before the Board, which he declined (December 
2000 substantive appeal).  

As the essential fairness of the adjudication of the claim 
has not been affected, any defect in or lack of VCAA notice 
has not been prejudicial to the veteran. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim 
and as appellant's counsel has waived further duty to assist 
(September 2005 argument) the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.

II.  Factual Background

The service medical records disclose that on entrance 
examination no heart abnormality was noted by history or 
finding.  About nine days later the veteran was hospitalized 
for evaluation of a heart murmur, which was found on a 
routine physical.  The veteran was asymptomatic and history 
was negative for rheumatic fever.  On cardiac consultation, 
the pertinent findings were heart enlargement with grade IV 
aortic diastolic murmur and a Grade II aortic systolic 
murmur.  The impression was rheumatic heart disease with 
aortic stenosis and insufficiency and cardiomegaly, which was 
confirmed by X-ray.  A Medical Board determined that the 
veteran had rheumatic heart disease, which pre-existed 
service, but it was not aggravated by service.  The veteran 
was subsequently discharged from service because of the pre-
existing heart disease.  The final diagnosis was rheumatic 
heart disease, inactive, with aortic insufficiency, mitral 
stenosis, and cardiac enlargement. 

After service in April 1951, the veteran filed an application 
for VA disability compensation, claiming service connection 
for rheumatic heart disease.  

In May 1951, J.D.H., M.D., reported treating the veteran five 
days after service for a sore throat and nasal congestion.  
History included separation from service because of rheumatic 
heart disease.  The pertinent diagnoses were rheumatic 
valvular heart disease with aortic and mitral insufficiency, 
chronic tonsillitis, and a fresh upper respiratory infection. 

In June 1951, the RO denied service connection for heart 
disease, classified as inactive rheumatic valvulitis, on the 
basis that heart disease pre-existed service, but was not 
aggravated by service as evidenced by the service medical 
records.  In July 1951, on further review, it was determined 
that no change was warranted in the June 1951 rating 
decision.  After the rating decisions in June 1951 and July 
1951, the RO notified the veteran of each adverse 
determination and of his right to appeal the decision within 
one year from the date of the notice.  The veteran was 
notified that if he wished to appeal, he should notify the RO 
and he would then be furnished VA Form P-9 for that purpose. 

In August 1951, the veteran submitted affidavits from several 
co-workers and his father, stating that the veteran was in 
good health prior to service.  In a rating action in August 
1951, the RO considered and reviewed the affidavits and 
determined that no change was warranted and continued to deny 
the claim of service connection for heart disease.  In the 
notice to the veteran of the consideration of affidavits, the 
RO stated that the period for appealing was not extended 
beyond July 18, 1952. 

VA records disclose that the veteran was hospitalized from 
May to August 1951. In May 1951, the veteran presented with a 
history of severe chills and fever, recurrent respiratory 
infection, and rheumatic fever.  The pertinent findings were 
full-blown aortic insufficiency and petechiae.  A culture 
confirmed subacute bacterial endocarditis.  After a length 
hospitalization, the diagnoses were active rheumatic heart 
disease with aortic insufficiency, cardiac enlargement; 
myocardial disease with myocardial insufficiency; and 
subacute bacterial endocarditis, due to streptococcus mitis, 
secondary to diagnosis 1 or rheumatic heart disease.  In 
September 1951, on follow-up, it was reported that 
endocarditis was arrested and cured.

In a letter dated September 25, 1951, the RO notified the 
veteran that the 1951 report of VA hospitalization did not 
contain any new or material evidence showing when heart 
disease was actually incurred, and therefore, the previous 
disallowance of the claim was continued.  In a rating action, 
dated October 2, 1951, the RO considered and reviewed the VA 
records, dated from May to August 1951 and September 1951, 
and determined that no change was warranted and continued to 
deny the claim of service connection for heart disease. 

In an affidavit, received at the RO in October 1951, the 
veteran stated that he was hospitalized on May 30, 1951, and 
a VA doctor told him that he had contracted "his diseases" 
in service.  The veteran specifically referred to the 
following diagnoses: rheumatic heart disease, cardiac 
enlargement, aortic insufficiency, myocardial insufficiency, 
Class III; and "subacute bacterial endocarditis."  

In October 1951, the RO notified the veteran that his claim 
had been reconsidered based upon his October 1951 affidavit 
and that the claim remained denied.

In November 1951, the veteran filed his appeal to the 
Administrator of VA on VA Form P-9, and he requested review 
by the Board of Veterans Appeals of the decisions rendered on 
his claim by the RO in June, July, August, and October 1951.  
The veteran argued that he was entitled to service connection 
for heart disease. 

That same month, the RO acknowledged the veteran's appeal.  
In January 1952, the veteran's representative argued that the 
veteran was entitled to service connection for a rheumatic 
heart condition. 

In March 1952, the Board denied service connection for 
inactive rheumatic valvulitis, holding that the evidence 
clearly and unmistakably showed the existence of chronic 
cardiac disease pre-existing service, and that the medical 
records did not disclose active rheumatic fever or other 
active cardiac pathology during service.  In its decision, 
the Board specifically referred to the detailed report of VA 
hospitalization, beginning in May 19951, and the veteran's 
October 1951 affidavit.  The Board also stated that 
consideration had been given to the entire record.  The March 
1952 Board decision is final.  38 U.S.C.A. § 7103; 38 C.F.R. 
§ 20.1100.  

In March 1961, the veteran requested that copies of his 
records be transferred to another RO so that he could reopen 
his claim.  

There was no further correspondence from the veteran until 
February 1989, when the veteran filed an application to 
reopen the claim of service connection for a heart condition.  

In March 1989, the RO denied the reopening of the claim of 
service connection.  The veteran appealed to the Board.  In a 
February 1997 decision, the Board recharacterized the issue 
as service connection for residuals of endocarditis to 
include heart valve damage, and granted service connection 
for heart disease.  In implementing the grant of service 
connection, the RO initially assigned an effective date of 
April 1, 1989, for the grant of service connection for heart 
disease to include aortic regurgitation and aortic value 
prosthesis.  After the veteran filed a notice of disagreement 
with the effective date, the RO amended the effective date to 
January 19, 1989, the date of VA hospital admission for 
treatment of a heart condition because the application to 
reopen the claim for the same condition was received within 
one year from the date of the hospital admission.  38 C.F.R. 
§ 3.157(b). The effective-date question is now before the 
Board.  


III.  Legal analysis

Counsel argues that the veteran's October 1951 affidavit 
constituted an informal claim of service connection for 
endocarditis under 38 C.F.R. § 3.27, the regulatory 
definition of an informal claim then in effective, which was 
unadjudicated until the Board granted service connection by 
aggravation for heart disease to include endocarditis in 
February 1997.  The veteran further argues that the Board did 
not adjudicate service connection for endocarditis in March 
1952, that the claim was never withdrawn, and that the claim 
remained pending until the Board's favorable decision in 
February 1997, which should result in an effective date of 
February 17, 1951, the day following separation from service, 
as the claim was filed within a year of separation from 
service. 

The effective date of an award of compensation based on an 
original claim or a claim reopened after final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if a claim is received within one year after separation from 
service; otherwise, the effective date shall be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  

The effective date of the grant of benefits based on a 
reopened claim shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).

In determining whether the veteran is entitled to an earlier 
effective date for the grant of service connection, the Board 
must review all the evidence of record for an unadjudicated 
claim of service connection for heart disease prior to 
January 19, 1989.  38 U.S.C.A. § 7104(a).  

An unadjudicated claim would be any communication or action 
indicating intent to apply for a benefit under the laws 
administered by VA from a claimant and the benefit sought 
must be identified.  Such a claim is referred to as an 
informal claim.  38 C.F.R. § 3.155(a) (2005).  

The regulatory definition of an informal claim in effective 
in 1951 was codified at 38 C.F.R. § 3.27.  The 1951 version 
of an informal claim was: 

...[A]ny communication from or action by a claimant..., 
which clearly indicates intent to apply for 
disability...may be considered an informal claim.  To 
constitute an informal claim, the communication must 
specifically refer to and identify the particular 
benefit sought. 

As noted above, the evidence of record includes the veteran's 
October 1951 affidavit in which he refers to VA 
hospitalization, beginning in May 1951, and the diagnoses of 
rheumatic heart disease and subacute bacterial endocarditis.  
He stated that a VA doctor told him that he had contracted 
"his diseases" in service.  From this, it is reasonable to 
infer that the veteran associated his heart problems, which 
were diagnosed as rheumatic heart disease and endocarditis, 
with service and for which he was seeking service-connected 
disability. 

Whether the affidavit was or was not a separate claim, the 
record shows that the RO considered the affidavit as 
evidence, pertaining to the pending claim of service 
connection for rheumatic heart disease and notified the 
veteran of the adjudication of the evidence, that is, 
reviewing the claim based upon the October 1951 affidavit and 
determining that the claim remained denied.  The RO also had 
considered and notified the veteran in September 1951 of the 
adjudication of the 1951 report of VA hospitalization, which 
contained the diagnoses of rheumatic heart disease and 
endocarditis referred to in the October 1951 affidavit, and 
determined that the evidence was not new or material and 
continued the previous disallowance of the claim.  
Furthermore, in a rating action, dated October 2, 1951, the 
RO reviewed and adjudicated VA records, dated from May to 
August 1951 and September 1951, and determined that no change 
was warranted and continued to deny the claim of service 
connection for rheumatic heart disease. 

In addition, in November 1951, in his appeal, VA Form P-9, 
the veteran requested review by the Board of Veterans Appeals 
of the decisions rendered on his claim by the RO in June, 
July, August, and October 1951, which included the 
adjudications of the additional evidence, namely, the October 
1951 affidavit and the report of VA hospitalization, 
documenting the diagnoses of rheumatic heart disease and 
endocarditis.  The record shows that the veteran was notified 
by the RO that the both the affidavit and VA hospital 
records, documenting the diagnosis of endocarditis, had been 
considered in his claim of service connection for rheumatic 
heart disease.  

In view of the foregoing, it is clear from record on appeal 
at that time that the veteran was seeking service connection 
for heart disease, diagnosed as rheumatic heart disease and 
endocarditis.  The Board concedes that rheumatic heart 
disease and endocarditis are separate heart disabilities.  
There were two theories of entitlement upon which to consider 
the claim for heart disease.  

Contrary to counsel's argument, the RO adjudicated not only 
the veteran's affidavit, but the report of VA 
hospitalization, both of which contained medical evidence, 
documenting the diagnoses of rheumatic heart disease and 
endocarditis, which adjudication was acknowledged by the 
veteran in his appeal to the Board.  

As for the Board's decision in March 1952, the Board 
specifically referred to the detailed report of VA 
hospitalization, beginning in May 1951, and the veteran's 
October 1951 affidavit.  The Board also stated that 
consideration had been given to the entire record, and found 
no evidence of the in-service incurrence of active cardiac 
pathology.  Thus, the March 1952 Board decision is final as 
to the broad issue of service connection for heart disease, 
as it reviewed all the medical evidence of record.  Although 
the Board in its 1952 decision phrased the issue as "service 
connection for inactive rheumatic valvulitis," in its 
discussion of the evidence, it concluded "the medical 
records do not disclose active rheumatic fever or other 
active cardiac pathology during service." (emphasis added).  
This action demonstrates that the Board adjudicated the 
veteran's claim as encompassing a broader, more inclusive 
claim of any heart pathology, to include endocarditis.  In 
denying the claim in 1952, the Board expressly noted that it 
considered the hospitalization report showing endocarditis 
and the veteran's October 1951 affidavit.  The Board had 
before it the veteran's consistent assertions that he was 
entitled to service connection for a heart disorder, claimed 
as rheumatic valvulitis and endocarditis, and the Board 
adjudicated the issue based upon a liberal reading of his 
assertions.  

In the June 2005 Joint Remand, it was noted that the August 
1951 VA medical record indicated that endocarditis was 
secondary to rheumatic heart disease, and that the Board 
should have discussed why the veteran's October 1951 
affidavit, in conjunction with this medical record, did not 
constitute a claim for endocarditis secondary to rheumatic 
heart disease.  The veteran has never been granted secondary 
service connection for endocarditis (see 38 C.F.R. § 3.310), 
and the issue before the Board is one for entitlement to an 
earlier effective date for service connection for heart 
disease on a direct basis.  In any event, the record before 
the Board in 1952 included two important facts, 
uncontradicted in the record that opposed rather than 
supported the claim.  First, there was medical evidence that 
subacute bacterial endocarditis was diagnosed secondary to 
rheumatic heart disease, and second, there was medical 
evidence that endocarditis had been arrested and cured 
(September 1951 VA record). 

When this evidence is considered in the context of the 
Board's decision, it is clear that since the Board denied 
service connection for rheumatic heart disease, there was no 
service-connected disability to support the theory of 
secondary service connection for endocarditis, which was 
diagnosed as secondary to rheumatic heart disease.  And even 
more fundamentally, the record showed that the endocarditis 
had been arrested and cured so that there was no evidence of 
any disabling residuals of endocarditis to service connect on 
any theory of entitlement including by direct service 
connection.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992 (In the absence of proof of present disability, there 
can be no valid claim.).  

While the Board was not explicit in disposing of the question 
of service connection for endocarditis secondary to rheumatic 
heart disease, which was shown by the evidence of record, 
such an omission did not render the claim of service 
connection for rheumatic disease, which would encompass all 
possible theories that may support the claim, including 
secondary service connection for endocarditis, unadjudicated.  
Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 
2005). 

As service connection may be established by either direct 
service connection or by secondary service connection, 
different means by which to reach the same end, namely, 
entitlement to service connection, the Board had a duty to 
consider all potentially applicable laws and regulations and 
in the absence of clear evidence to the contrary, the Board 
is presumed to have done so.  See Dolan v. Brown, 9 Vet.App. 
358, 362(1992).  Accordingly, the 1952 Board decision, 
denying service connection for rheumatic heart disease, which 
denial was never appealed, was final as to all theories of 
service connection, including secondary service connection 
for endocarditis, leaving no unadjudicated claim with regard 
to endocarditis.  

To the extent, counsel's argument can be construed as an 
incomplete adjudication of the claim in 1952 because the 
Board purportedly did not consider secondary service 
connection for endocarditis, precluding final adjudication of 
the claim for the purpose of establishing an earlier 
effective date for service connection for endocarditis under 
38 U.S.C. § 5110(a).  We disagree. 

Under 38 U.S.C.A. § 7104(b), finality attaches once a claim 
is disallowed.  There are, however, exceptions to the rule of 
finality: a claim may be reopened with new and material 
evidence; and a Board decision is subject to revision on the 
grounds of clear and unmistakable error.  Neither exception 
has been argued in the context of the March 1952 Board 
decision. 

Even an allegation of grave procedural error, as argued by 
counsel, for example, counsel argues that VA failed to send 
the veteran a formal application in accordance with 38 C.F.R. 
§ 3.27 after the veteran referred to endocarditis as related 
to service, and that VA failed in its duty to assist, cannot 
give rise to an exception to the rule of finality.  Tetro v. 
Principi, 314 F.3d 1310, 1313 (Fed.Cir.2003).  Clearly, as 
discussed above, there was no unadjudicated claim of service 
connection for endocarditis and the RO was under no 
obligation to send the veteran a formal application in 
accordance with 38 C.F.R. § 3.27.

Even if the Board's decision to deny the claim had been based 
on an incomplete or erroneous analysis of law or fact, a 
conclusion the Board does not reach in this case, it still 
would be an adjudication of the claim to which the rule of 
finality attaches.  Counsel's argument that the Board failed 
to consider secondary service connection for endocarditis, 
even if supported by the record, does not serve to vitiate 
the finality of its decision in 1952.  Bingham supra at 1348-
49.

Also in response to arguments raised by counsel, the Board 
was not required to discuss in detail every item of evidence.  
See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) 
(Regulation, 38 C.F.R. § 3.303(a), an identical provision was 
in effect in 1951 under R&PR 1063(A) requiring service 
connection determinations to be based on review of the entire 
evidence of record, does not require VA to analyze and 
discuss the entire evidence of record to ensure that all 
relevant and favorable evidence has been considered, rather 
the regulation requires VA to be thorough, to weigh all 
before it, and then make a decision.). 

For all of the above reasons, the veteran's October 1951 
affidavit in which he related endocarditis to service was not 
an unadjudicated claim and there was no claim of service 
connection for endocarditis pending after the Board's March 
1952 decision.  Therefore, an earlier effective for service 
connection for heart disease prior to March 1952 is legally 
precluded as a result of the Board's March 1952 decision.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

In March 1961, the veteran requested that copies of his 
records be transferred to another RO so that he could reopen 
his claim.  There was no further correspondence from the 
veteran to reopen his claim until February 1989.  The request 
evinced the intent to apply for a benefit at some time in the 
future.  Regarding the argument that the RO should have 
reviewed the claims folder to identify the issue, the 
communication was not a "claim", that is, a writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit, 38 C.F.R. § 3.1(p). 
See Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that 
VA was not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed).  

VA records, consisting of reports of hospitalization, dated 
from 1951 to 1955, show treatment for rheumatic heart 
disease.  In February and March 1983, the veteran was treated 
by VA for aortic stenosis and regurgitation, resulting in an 
aortic valve replacement.  History included rheumatic fever 
and subacute bacterial endocarditis.

The question is whether the VA hospital reports constitute an 
informal claim under 38 C.F.R. § 3.157(b) and (b)(1), which 
provide a VA hospital record will be accepted as an informal 
claim for a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
hospital admission.  As neither of the precedent conditions 
is met, that is, the claim for compensation had not been 
allowed prior to 1989 and no claim specifying the benefit was 
received until 1989, many years after the hospital admissions 
in the 1950s and 1983, the hospital reports do not constitute 
an informal claim under 38 C.F.R. § 3.157(b).  Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) (because the appellant had 
not been granted service connection for his anxiety disorder, 
the mere receipt of medical records cannot be construed as an 
informal claim).

The Board has considered counsel's other arguments and 
conclude that they are either unpersuasive or unnecessary for 
resolution of this appeal. 

There were no other communications from the veteran from 1961 
to 1989.  In February 1989, the veteran filed an application 
to reopen the claim of service connection for a heart 
condition. 

The evidence of record since January 1989 consists of several 
medical opinions from both private and VA physicians and an 
independent medical expert about the etiology and onset of 
the veteran's heart disease, which the Board in its February 
1997 decision relied on in order to grant service connection 
for heart disease.  Essentially, the medical evidence 
supported the Board's finding that the subacute bacterial 
endocarditis was present in service, which was superimposed 
on a congenital bicuspid aortic value, and that endocarditis 
aggravated the veteran's pre-existing heart disease.  None of 
the evidence upon which the Board relied on to grant service 
connection was dated prior to 1989. 

In implementing the Board's 1997 decision, the RO ultimately 
assigned the effective date to January 19, 1989, the date of 
VA hospital admission for treatment of a heart condition 
because the application to reopen the claim for the same 
condition was received within one year from the date of the 
hospital admission.  38 C.F.R. § 3.157(b).  

The effective date for a reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 38 C.F.R. § 3.400(r).  The veteran's application to 
reopen the claim of service connection was received in 
February 1998, but by operation of law, 38 C.F.R. 
§ 3.157(b)(1), the RO assigned an effective date of January 
19, 1989. 

For the reasons explained above, there is no evidence of an 
unadjudicated claim or a communication or action on the part 
of the veteran indicating the intent to reopen the claim, or 
an application to reopen the claim of service connection for 
heart disease prior to January 19, 1989.  The Board therefore 
concludes that there is no factual or legal basis for an 
effective date, earlier than January 19, 1989, for the grant 
of service connection for heart disease. 

The veteran did not submit a claim supported by evidence that 
reflected his entitlement until the receipt of the medical 
evidence dated from 1989 and later.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005) (The effective date of an 
award of disability compensation based on direct service 
connection shall be the day following the veteran's 
separation from active service or the date entitlement arose 
if a claim is received within one year after separation from 
service.) (emphasis added).  Indeed, in awarding service 
connection in February 1997, the Board stated, 
"Notwithstanding that the appellant was on active duty for 
only 33 days, the Board is persuaded by the medical opinions 
of Dr. West, Dr. Palafox, Dr. Bellott, and the most recent 
independent medical opinion, which strongly suggest that 
subacute bacterial endocarditis was present in service, 
superimposed upon congenital bicuspid aortic valve, and that 
endocarditis aggravated the appellant's preexisting heart 
disease."  None of this evidence is dated prior to 1989; 
therefore, regardless of when the veteran submitted his 
claim, entitlement did not arise prior to 1989.  

An effective date earlier than January 19, 1989, is not 
warranted in this case under VA regulations governing 
effective dates.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An effective date earlier than January 19, 1989, for the 
grant of service connection for heart disease to include 
aortic regurgitation and aortic valve prosthesis is denied.



____________________________________________
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


